Dry Cleaners Board — Consultant The State Dry Cleaners' Board may hire a person with a strong technical and professional background in the dry cleaning industry who will be able to provide those persons engaged in the cleaning, dyeing and/or pressing business in the state with the latest information to enable them to furnish at minimum prices modern and healthful services with safe appliances to protect the public health and safety. Such person must be paid from the fund derived from the collection of fees pursuant to the Cleaners, Dyers and Pressers Act.  The Attorney General has had under consideration your letter wherein you in effect ask the following question: Is the State Dry Cleaner's Board authorized under the Oklahoma Cleaners, Dyers and Pressers Act to hire a person with a strong technical and professional background in the dry cleaning industry who will be able to provide those persons engaged in the cleaning, dyeing and/or pressing business in the State of Oklahoma with the latest information concerning the best and most efficient means and techniques of providing cleaning, dyeing and pressing services in Oklahoma? You state: "A substantial part of his time would be spent in counseling and educating the dry cleaners in Oklahoma so as to enable them to furnish at minimum prices modern and healthful services and safe appliances so as to minimize the danger to the public health and safety incident to such work.  "There is now in the fund derived from the collection of fees pursuant to the State Dry Cleaners' Law sufficient money for the payment of any compensation for such a person." The Oklahoma Cleaners, Dyers and Pressers Act is found in 59 O.S. 741 [59-741] — 59 O.S. 760 [59-760] (1961).  The following sections are relevant to your inquiry.  Section 59 O.S. 742 [59-742]: ". . . The Board may employ such clerical help inspectors, technical and professional employees as it may deem necessary, assign their duties and determine their compensation; and may incur any and all expenses deemed necessary by it for the administration, enforcement, and to effectuate the purposes of this Act; provided, that neither such compensation nor any expenses incurred shall ever constitute a charge against the State of Oklahoma or any fund or funds save and except the fund derived from the collection of fees as hereinafter provided." Section 59 O.S. 743 [59-743]: "The Board hereinafter created is hereby declared to be an instrumentality of the State for the purpose of attaining the ends recited in the foregoing legislative findings, statement of policy and application of facts and is hereby vested with power: "(A) To supervise and regulate the cleaning and/or pressing industry of the State of Oklahoma, . . . ." Section 59 O.S. 744 [59-744]: "The functions, duties and powers of the `State Dry Cleaners' Board' shall be as follows: "(5) To act within the purpose of this Act as a competent authority in connection with the matters pertinent thereto." An administrative agency has only those powers which are conferred on it by law. Special Indemnity Fund v. Prewitt,201 Okl. 308, 205 P.2d 306 (1949); Boydston v. State, Okl., 277 P.2d 138 (1954). The legislature has declared that the board is to act as a competent authority in connection with matters pertinent to the Cleaners, Dyers and Pressers Act. They may hire such technical and professional persons they deem necessary.  Therefore, it is the opinion of the Attorney General that the State Dry Cleaners' Board may hire a person with a strong technical and professional background in the dry cleaning industry who will be able to provide those persons engaged in the cleaning, dyeing and/or pressing business in the state with the latest information to enable them to furnish at minimum prices modem and healthful services with safe appliances to protect the public health and safety. Such person must be paid from the fund derived from the collection of fees pursuant to the Cleaners, Dyers and Pressers Act.  (Prudence Little)